Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered.
Claims 44-56 and 62-108 are currently pending and under examination.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on July 11, 2022 and September 19, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy is attached hereto.
Claim Objections
3.	Claims 68, 77, 79 and 108 are objected to because of the following informalities:  said clams depend upon a rejected based claim.  Appropriate correction is required.




Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 44-56, 62-67, 69-76, 78 and 80-107 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thanos et al., US2020/0071702 A; Filed:8/28/18.
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Independent claim 44 is drawn to a method of treating of cancer comprising a solid tumor or a hematological malignancy in a subject, said method comprises administering an immunostimulatory bacterium, wherein: the immunostimulatory bacterium comprises a plasmid that encodes an anti-cancer therapeutic product; the genome of the immunostimulatory bacterium is modified so that, compared to the bacterium without the genome modifications, the bacterium has increased ability to infect tumor-resident immune cells, and has reduced ability to infect or does not infect epithelial cells; and the anti-cancer therapeutic product is expressed under the control of one or more eukaryotic regulatory sequences, whereby the product is expressed in the tumor-resident immune cells in the subject.
Thanos et al. provides immunostimulatory bacteria and oncolytic viruses, and pharmaceutical compositions containing the bacteria and/or viruses. The bacteria are for treating tumors. The immunostimulatory bacteria and oncolytic viruses encode therapeutic products such RNAi, such as shRNA and microRNA, that mediate gene disruption. The bacteria contain additional modifications to enhance their anti-tumor activity (see abstract; meets some limitations of claim 44). The immunostimulatory bacteria contain a plasmid encoding the therapeutic product under control of a eukaryotic promoter, wherein the genome of the immunostimulatory bacterium is modified whereby the bacterium is flagellin.sup.- (fliC.sup.-/fljB.sup.-) and/or pagP.sup.-, where the wild-type bacterium comprises flagella. The bacteria also can be auxotrophic for adenosine. The plasmid generally is a low to medium, generally low, copy number plasmid (see paragraph 0015; meeting limitations of claims 44, 57, 71-72 and 102). Moreover, Thanos discloses that a genome of the immunostimulatory bacteria is modified so that the bacterium preferentially infects tumor-resident immune cells, and/or the genome of the immunostimulatory bacterium is modified so that it induces less cell death in tumor-resident immune cells (decreases pyroptosis), whereby the immunostimulatory bacterium accumulates in tumors or in the tumor microenvironment (TME) or in tumor-resident immune cells to thereby deliver the therapeutic product (see paragraph 0016;  meets limitations of claim 44). The bacteria contain plasmids that encode anti-cancer therapeutics (see paragraph 0019;  meets limitations of claim 44). Methods of treatment and uses of the bacteria for treatment also are provided where the subjects for treatment include humans (see paragraph 0020; meeting limitations of claim 47).
Moreover, Thanos et al., disclose pharmaceutical compositions containing the immunostimulatory bacteria, and methods and uses thereof for treatment of diseases and disorders, particularly proliferative disorders, such as tumors, including solid tumors (see paragraph 0021; meeting limitations of claims 44 and 48).  Provided are immunostimulatory bacteria, such as S. typhimurium, carrying plasmids encoding RNAi, such as miRNA or shRNA, that mediate gene disruption of one or more of TREX1, VISTA and PD-L1 and other such targets known to those of skill in the art and/or enumerated or exemplified herein (see paragraph 0030; meetings limitations of claims 54-55, 88-89 and 103). The S. typhimurium strain is deposited as ATCC accession number 14028 (see paragraph 0033; meeting limitations of claim 56). Immunostimulatory bacteria that are auxotrophic for adenosine and target the TREX1 gene, such as by encoding a double-stranded RNA, such as an shRNA or miRNA that inhibits expression thereof, and optionally encode additional RNAs, such as miRNA or shRNA, that target and inhibit expression of other checkpoint inhibitors, are for use or in methods of treatment of cancers. Among these bacteria are immunostimulatory bacteria that are auxotrophic for adenosine. Methods of treatment and uses for treatment of tumors, including solid tumors and hematologic malignancies are provided. Additionally, the immunostimulatory bacteria that are auxotrophic for adenosine treats tumors that are cd73.sup.- and/or cd73.sup.-/cd39.sup.+ (see paragraph 0035; meeting limitations of claim 67).
 The RNAs are expressed under the control of promoters that are recognized by the eukaryotic host cell transcription machinery, such as RNA polymerase II (RNAPII) and RNA polymerase III (RNAPIII) promoters. RNAP III promoters generally are constitutively expressed in a eukaryotic host; RNAP II promoters can be regulated. The RNAs, such as miRNA and shRNA, are provided on plasmids stably expressed by the bacteria (see paragraph 0036; meeting limitations of claim 84). In embodiments of the immunostimulatory bacteria herein, the plasmid can be present in low to medium copy number, such as about 150 or 150 and fewer copies (see paragraph 0040; meeting limitations of claim 72).  The bacteria can be asd.sup.- by virtue of disruption or deletion of all or a portion of the endogenous gene encoding aspartate-semialdehyde dehydrogenase (asd), whereby the endogenous asd is not expressed. In other embodiments, the gene encoding asd can be included on the plasmid for expression in vivo (see paragraph 0042; meeting limitations of claim 69-70).
The immunostimulatory bacteria can be flagellin deficient, where the wild-type bacterium comprises flagella. They can be rendered flagellin deficient by disrupting or deleting all or a part of the gene or genes that encode the flagella. For example, provided are immunostimulatory bacteria that have deletions in the genes encoding one or both of flagellin subunits fliC and fljB, whereby the bacteria is flagella deficient (see paragraph 0044; meeting limitations of claims 62 and 95). The immunostimulatory bacteria can contain nucleic acids on the plasmid encoding two or more different RNA molecules that inhibit, suppress or disrupt expression of an immune checkpoint, or an RNA molecule that encodes an inhibitor of a metabolite that is immunosuppressive or is in an immunosuppressive pathway ( see paragraph 0048). The nucleic acids encoding the RNAi, such as shRNA, miRNA or siRNA, can include a transcriptional terminator following the RNAi-encoding nucleic acid (see paragraph 0049; meets limitations of claim 44; eukaryotic regulatory sequence). The immunostimulatory bacteria include bacteria that are derived from or that are modified forms of strains of Salmonella, such as a Salmonella typhimurium strain, such as for example, an attenuated Salmonella typhimurium strain selected from among strains designated as AST-100, VNP20009, or strains YS1646 (ATCC #202165), RE88, SL7207, .chi.8429, .chi.8431, and .chi.8468. The immunostimulatory bacteria also can be derived from strains of wild-type Salmonella typhimurium, such as a Salmonella typhimurium strain that is or that has all of the identifying characteristics of the Salmonella typhimurium strain deposited under ATCC accession number 14028. Therapeutic products, such as a product that inhibits, suppresses or disrupts expression of TREX1, such as RNAi, or an antibody or antigen-binding fragment thereof, such as single chain antibody, or a nanobody or other such binding protein, are encoded on a plasmid in the bacteria (see paragraph 0051; meeting limitations of claims 75, 87, 90-92 and 97). 	Immunostimulatory bacteria where the plasmid comprises a sequence of nucleotides that encodes a therapeutic product, such as RNA that inhibits, suppresses or disrupts expression of at least two targets, and each RNA is expressed from a different promoter, are provided (see paragraph 0052; meeting limitations of claim 52 and 93). The immunostimulatory bacteria can include one or more of deletions in genes, such as one or more of purI.sup.- (purM.sup.-), msbB.sup.-,purD.sup.-, flagellin.sup.- (fljC.sup.-/fljB.sup.-), pagP.sup.-, adrA.sup.-, CsgD.sup.- and hilA.sup.-. The immunostimulatory bacteria can be msbB.sup.-, or flagellin.sup.- (fljC.sup.-/fljB.sup.-), or msbB.sup.- and flagellin.sup.- (fljC.sup.-/fljB.sup.-), or flagellin.sup.- (fljC.sup.-/flijB.sup.-) and pagP.sup. (see paragraph 0056; meeting limitations of claims 63-65, 98 and 104). Many RNAP III and II promoters are known and available to those of skill in the art. RNAP III promoters include a cytomegalovirus (CMV) promoter, an SV40 promoter, and adenovirus promoters (see paragraph 0065; meeting limitations of claims 85-86).
The methods and uses include combination therapy in which a second anti-cancer agent or treatment is administered. The second anti-cancer agent is a chemotherapeutic agent that results in cytosolic DNA, or radiotherapy, or an anti-immune checkpoint inhibitor, such as an anti-PD-1, anti-PD-L1 or anti-CTLA4 antibody, or CAR-T cells or other therapeutic cells, such as stem cells, TIL cells and modified cells for cancer therapy (see paragraph 0073; meeting limitation of claims 47 and 49-52). Administration can be any suitable route, such as parenteral, oral or intratumorally (see paragraph 0075; meeting limitations of 45-46). Cancers to be treated include solid tumors and hematologic malignancies, such as, but not limited to, cancer of the breast, heart, lung, small intestine, colon, spleen, kidney, bladder, uterus, head and neck, ovary, prostate, brain, pancreas, skin, bone, bone marrow, blood, thymus, uterus, testicles, cervix or liver (see paragraph 0076; meeting limitations of claim 44 and 53). 
For purposes herein, the term antibody includes full-length antibodies and portions thereof including antibody fragments. Antibody fragments, include, but are not limited to, Fab fragments, Fab' fragments, F(ab').sub.2 fragments, Fv fragments, disulfide-linked Fvs (dsFv), Fd fragments, Fd' fragments, single-chain Fvs (scFv), single-chain Fabs (scFab), diabodies, anti-idiotypic (anti-Id) antibodies, or antigen-binding fragments of any of the above. Antibody also includes synthetic antibodies, recombinantly produced antibodies, multispecific antibodies (e.g., bispecific antibodies) (see paragraph 0267; meeting the limitations of claims 78 and 80-81).
As used herein, an "expression vector" includes vectors capable of expressing DNA that is operatively linked with regulatory sequences, such as promoter regions, that are capable of effecting expression of such DNA fragments. Such additional segments can include promoter and terminator sequences, and optionally can include one or more origins of replication, one or more selectable markers, an enhancer, a polyadenylation signal, and the like. Expression vectors are generally derived from plasmid or viral DNA, or can contain elements of both. Thus, an expression vector refers to a recombinant DNA or RNA construct, such as a plasmid, a phage, recombinant virus or other vector that, upon introduction into an appropriate host cell, results in expression of the cloned DNA. Appropriate expression vectors are well-known to those of skill in the art and include those that are replicable in eukaryotic cells and/or prokaryotic cells and those that remain episomal or those which integrate into the host cell genome (see paragraph 0290; meeting limitations of claim 94). Strategies to stimulate immunity through directly administering cytokines such as IL-2 and IFN-.alpha. have seen modest clinical responses in a minority of patients, while inducing serious systemic inflammation-related toxicities (see paragraph 0347; meeting limitations of claims73-74, 82 and 96). 
Another checkpoint blockade strategy inhibits the induction of CTLA-4 on T cells, which binds to and inhibits co-stimulatory receptors on APCs, such as CD80 or CD86, out-competing the co-stimulatory cluster differentiation 28 (CD28), which binds the same receptors, but with a lower affinity (see paragraph 0349; meeting limitation of claim 76). S. typhimurium has also been modified to deliver the tumor-associated antigen (TAA) ( see paragraph 0462; meeting the limitation of claim 83). Provided herein, is a live attenuated strain of S. typhimurium that can only produce penta-acylated LPS, that contains a deletion of the msbB gene (that prevents the terminal myristylation of lipid A, as described above), and is further modified by deletion of pagP (preventing palmitoylation). A strain modified to produce penta-acylated LPS will allow for lower levels of pro-inflammatory cytokines, increased sensitivity to antimicrobial peptides, enhanced tolerability, and increased anti-tumor immunity when further modified to express interfering RNAs against immune checkpoints (see paragraph 0494; meeting limitations of claims 95 and 98-99).
Thanos discloses that provided are immunostimulatory bacteria, such as the Salmonella species S. typhimurium, engineered to lack both flagellin subunit sfliC and fljB, to reduce pro-inflammatory signaling. For example, as shown herein, a Salmonella strain lacking msbB, which results in reduced TNF-alpha induction, is combined with fliC and fljB knockouts. The resulting Salmonella strain has a combined reduction in TNF-alpha induction and reduction in TLR5 recognition. These modifications, msbB.sup.-, fliC.sup.- and fljB.sup.-, can be combined with a bacterial plasmid, optionally containing CpGs, and also a cDNA expression cassette to provide expression of a therapeutic protein under the control of a eukaryotic promoter, such as for example, an immunostimulatory protein, such as a cytokine or chemokine, such as IL-2, and/or also inhibitory molecules, such as antibodies, including antibody fragments, such as nanobodies, and/or RNAi molecule(s), targeting an immune checkpoint, such as TREX1, PD-L1, VISTA, SIRP-alpha, TGF-beta, beta-catenin, CD47, VEGF, and combinations thereof. The resulting bacteria have reduced proinflammatory signaling, and robust anti-tumor activity  (see paragraph 0511; meeting limitations of claims 73, 105-106). The resulting strains are exemplary of strains that are attenuated for bacterial inflammation by modification of lipid A to reduce TLR2/4 signaling (see paragraph 0513; meeting the limitation of claim 101). 
Lastly, Thanos discloses that any of the nucleic acid encoding therapeutic products and immunostimulatory proteins and products, which include immunostimulatory proteins, such as cytokines, promotes an anti-tumor immune response in the tumor microenvironment (see paragraph 0524; meeting limitations of claim 66). Paragraph 0541 discloses the use of cytokines IL-15 (meeting limitations of claim 100 and 107). 
Conclusion
5.	No claim is allowed. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/             Examiner, Art Unit 1645                                                                                                                                                                                           	September 29, 2022
/GARY B NICKOL/             Supervisory Patent Examiner, Art Unit 1645